Citation Nr: 1235671	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  06-28 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for arthritis of the left knee.

2.  Entitlement to an initial disability rating in excess of 20 percent for instability of the left knee.

3.  Entitlement to a total disability rating due to individual unemployability based on service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran had active service from May 1972 to August 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2004 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

A brief explanation of the procedural history of the Veteran's left knee claims is necessary.  The RO granted the Veteran service connection for left knee instability and left knee arthritis in the December 2004 rating decision and assigned separate 20 percent and 10 percent ratings for these respective conditions.  Following the December 2004 notice of this rating decision, in December 2004, a formal application for compensation benefits and requested increased ratings for his left knee disability.  Thereafter, the Veteran underwent a VA examination with respect to his claims in April 2005 and the RO obtained his VA medical records.  Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the December 2004 rating action, by virtue of the April 2005 VA examination and receipt of the Veteran's VA records, VA was in receipt of new and material evidence within one year of a rating decision addressing the left knee conditions and must relate this evidence back to the original claim.   38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).  Thus, the December 2004 rating action did not become final and remained pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the December 2004 rating decision has been identified as the rating action currently on appeal

As reflected in the claims file, the RO denied a claim for TDIU benefits in a May 2006 rating decision.  The Veteran did not submit a Notice of Disagreement (NOD) with respect to this issue.  However, during the course of his appeal for increased ratings for his service-connected left knee, he essentially claimed that he is unemployable due to his decreased mobility.  Additionally, the issue of a TDIU is raised by the medical evidence of record, specifically by an opinion included in a November 2010 VA examination report.  The Court has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Therefore, the Board has added that issue to those listed on the title page.

The issues of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the Veteran's left knee instability more closely approximates severe recurrent subluxation or lateral instability.

2.  The preponderance of the evidence does not show that the Veteran's left knee arthritis disability more closely approximates left knee flexion limited to at least 30 degrees, or left knee extension limited to at least 15 degrees; there is also no X-ray evidence showing the involvement of 2 or more major joints or minor joint groups with occasional incapacitating exacerbations.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).

2.  The criteria for a disability rating in excess of 10 percent for arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Before addressing the merits of the issue of an increased rating for left knee instability and arthritis, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S.Ct.  1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in September 2002, July 2003, March 2005, August 2008, and December 2008 of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  While the March 2005, August 2008, and December 2008 notice letters do not predate the initial adjudication by the AOJ/RO in December 2004, the case was readjudicated, with the most recent occurring by way of the January 2012 Supplement Statement of the Case (SSOC).  Nothing more is required.

Moreover, the Veteran's claim for increased ratings for his left knee disability arose from his disagreement with the initial evaluations assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist a Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained available service treatment records and identified VA and private treatment records.  Although the Veteran indicated in a December 2010 statement that he submitted a letter from his VA physician to the Social Security Administration (SSA), he has not specifically claimed that he actually applied for SSA benefits due to his left knee disability.  Thus, a remand for any potential SSA records is not warranted, as there is no indication that these records exists and/or are relevant to the present claims.  See generally, Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (Where lay statements are "vague" or "inconsistent with the evidence as a whole," they may be discounted by VA.).  The Veteran also submitted written statements discussing his contentions.  To date, neither the Veteran nor his representative has identified any outstanding evidence.

The Board notes that not all of the Veteran's service treatment records are found in the claims file.  In the December 2004 rating decision, the RO notified the Veteran of the unavailability of his some of his service treatment records.  During the pendency of the appeal, he has been provided an opportunity to submit the identified evidence.  However, additional service treatment records have not been submitted or obtained.  In any event, the Board is mindful that, in a case such as this, where some service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. Ap. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that some of the Veteran's service treatment records are unavailable, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind.

The Veteran was also afforded VA examinations with respect to his left knee disability.  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected left knee disability under the applicable rating criteria.  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's left knee disability since the most recent February 2008 and November 2010 VA examinations.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Initial Ratings for Left Knee Disabilities

The Veteran seeks increased ratings for his service-connected left knee disability.    Historically, the RO granted service connection for left knee instability in the December 2004 rating decision and assigned an initial 10 percent rating under Diagnostic Code 5257.  The RO also granted a separate, 10 percent rating for arthritis of the left knee under Diagnostic Code 5010.  Thereafter, the Veteran appealed the initial disability ratings assigned for his left knee disability.  

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If two evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

At the outset, the Board notes that the Veteran is appealing the initial disability ratings assigned for his left knee disability.  As such, the claims require consideration of the entire time period involved, and contemplated staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) ( "[Staged]" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Diagnostic Codes predicated on limitation of motion do not prohibit consideration of a higher rating for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on use.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by visible behavior, such as facial expression or wincing, of the Veteran undertaking the motion.  38 C.F.R. §§ 4.40, 4.59. 

Diagnostic Code 5010 pertains to arthritis due to trauma.  It provides that this disability shall be rated as degenerative arthritis.  Degenerative arthritis is the subject of Diagnostic Code 5003. Under Diagnostic Code 5003, arthritis must be established by X-ray evidence.  Evaluations shall be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  If, however, evaluation on this basis results in a noncompensable evaluation, the Veteran shall be awarded a 10 percent rating for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of any limitation of motion, involvement of 2 or more major joints or 2 or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.

The aforementioned 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Diagnostic Code 5003, Note (1). Specific to the Veteran's claim, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

Diagnostic Code 5260, addresses limitation of motion with respect to flexion.   See 38 C.F.R. § 4.1a, Diagnostic Code 5260.  A noncompensable evaluation is assigned for flexion limited to 60 degrees.  Flexion limited to 45 degrees warrants a 10 percent evaluation. A 20 percent rating requires flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  Id.

Diagnostic Code 5261 addresses limitation of motion with respect to extension.  Extension limited to 5 degrees results in a noncompensable rating.  Extension limited to 10 degrees merits a 10 percent evaluation.  A 20 percent rating is reserved for extension limited to 15 degrees, while a 30 percent rating is reserved for extension limited to 20 degrees.  Extension limited to 30 degrees warrants a 40 percent evaluation.  The maximum 50 percent rating is awarded when there is extension limited to 45 degrees.  38 C.F.R. § 4.1a, Diagnostic Code 5261.

Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension. 38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5257 addresses other impairment of the knee.  Severe impairment due to recurrent subluxation or lateral instability results in the maximum 30 percent evaluation. Moderate impairment results in a 20 percent evaluation.  38 C.F.R. § 4.1a, Diagnostic Code 5257.

Several other Diagnostic Codes under 38 C.F.R. § 4.71a pertain to knee disabilities in addition to those above.  They include:  Diagnostic Code 5256 for ankylosis of the knee; Diagnostic Code 5258 for dislocated semilunar knee cartilage with frequent episodes of "locking," pain, and effusion into the joint; Diagnostic Code 5259 for symptomatic removal of the semilunar knee cartilage; Diagnostic Code 5262 for impairment of the tibia and fibula; and Diagnostic Code 5263 for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).

Pyramiding, rating the same disability or the same manifestation of a disability under different Diagnostic Codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit evaluation under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the disorders is duplicative or overlapping with the symptomatology of the other disorder.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Two examples are notable.  First, separate disability evaluations are assigned where the Veteran has both a limitation of flexion and a limitation of extension of the same knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).  Second, a Veteran may receive separate ratings for arthritis and instability of the same knee under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 09-98 (August 14, 1998); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban, 6 Vet. App. at 259; Licthenfels v. Derwinski, 1 Vet. App. 484 (1991).

Although all the evidence has been reviewed, only the most salient and relevant evidence is set forth below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

Factual Background 

The Veteran's available service treatment records have been reviewed, but do not include evidence applicable to the relevant diagnostic codes.

An October 1999 VA general medical examination report includes the Veteran's history of a left knee arthrogram and meniscectomy in 1972.  The physical examination revealed some laxity in the left patella of 10 to 15 degrees on either side.  Left knee flexion was to 112 degrees, and left knee extension was to zero degrees.  Slight pain was noted on varus and valgus movements of the medial and lateral collateral ligaments.  The drawer sign and McMurray test were negative.  Slight fusion was noted in the suprapatellar pouch.  The Veteran's gait, stance, and coordination were without problem.  The examiner noted the presence of a 4 cm incision scar on his left knee that was grossly normal.  The Veteran was diagnosed with left knee surgery.

The Veteran's left knee was further assessed during a May 2001 VA general examination.  He reported that he injured his left knee in 1972 while in the military due to a fall.  As for his post-military symptomatology, the Veteran stated that he had difficulty with climbing stairs and suffering falls approximately twice a month due to his left knee.  He also complained of pain at night and aching on the medial side of the left knee.  The Veteran reportedly walked with a cane because of difficulty with falls and stumbles.  During the examination, the examiner observed that the Veteran carried the cane, leaned on the cane, and used the cane, at times.  At times, he walked with a slight limp favoring his left knee.  Other times, the Veteran's left foot was straight and parallel to the right foot when he walked.  There was no evidence of swelling, infection, crepitans, cracking, or weakness in the knee.  Range of motion of the left knee was reported as flexion to 134 degrees and extension to zero degrees.  The examiner noted that on a July 1996 VA examination, the Veteran demonstrated left knee flexion to 150 degrees.  He further commented that the Veteran appeared to have difficulty at times putting weight on his left knee.  However, the Veteran appeared to walk fairly normally, without a cane, on other occasions.  The Veteran was able to walk on his heels and walk on his toes for short distances without the cane and without complaints of left knee pain.  

During a December 2002 VA joints examination, the Veteran complained of throbbing and irritating left knee pain that he described as very deep and internal.  He reported that it felt as if a piece of steel was in the lower part of his knee.  The Veteran also complained of stiffness, weakness, instability, giving way, fatigability, and a lack of endurance due to left knee pain.  He denied any episodes of locking, dislocation, or recurrent subluxation.  The Veteran described his pain as a 10 on a scale from zero to 10 and reported his pain to occur daily.  His knee pain increased with walking and standing.  Functional impairments during flare ups included difficulty walking and standing.  He treated his left knee symptoms with prescription and over-the-counter pain medications.  He occasionally used a cane.  

On the physical examination, the examiner noted the presence of a 1 cm linear scar to the upper medial aspect of the knee and the lower lateral aspect of the left knee.  This was the site of the arthroscopic surgery.  The scars were not adhered.  The examiner noted 2+ swelling with moderate effusion.  There was no redness, increased warmth, or joint deformity.  The patella moved freely and tracked well. The Veteran demonstrated left knee range of motion from zero to 128 degrees.  Severe pain occurred with range of motion and stability testing.  The examiner noted mild medial instability and moderate lateral instability.  The anterior and posterior drawer sign were negative for instability.  McMurray's sign was negative.  With the Veteran standing upright, there was approximately a 15 degree valgum deformity.  The Veteran was able to perform heel and toe gait testing and to accomplish approximately one-quarter squatting maneuvers.  The associated X-ray examination revealed degenerative joint disease (DJD) in the left knee.  The examiner identified the effects of the Veteran's left knee disability on his usual occupation and daily activities as difficulty with standing and walking.  

The Veteran underwent an additional VA joints examination in April 2005.  He reported having constant pain of a level of 7 to 8 on a scale out of 10, with flare ups occurring twice a week.  His additional symptoms included weakness, stiffness, instability, and giving way.  He denied any swelling, heat, redness, or episodes of locking, dislocation, or recurrent subluxation.  However, the Veteran reported problems with fatigability and a lack of endurance due to his left knee.  The Veteran intermittently used a cane, crutches, or a wheel chair.  He reportedly suffered falls due to instability approximately twice a month.  The Veteran stated he had difficulty driving because of his left knee pain.  He last worked in 2001 and indicated that he worked primarily as a driver and in security following his discharge from the military.  

The physical examination was negative for evidence of bone or joint deformity of the left knee.  There was 2+ swelling with mild effusion in the joint.  A Q angle of approximately 5 degrees was observed.  The Veteran's patella moved freely and tracked well.  Moderate lateral and medial instability was present.  Active range of motion of the left knee was from zero to 92 degrees and from zero to 90 degrees with repetitive testing.  The Veteran reported a pain level of 5 on a scale of zero to 10 with range of motion testing and a pain level of 6 out of 10 with repetitive range of motion.  Objective evidence of pain identified as guarding and flinching was demonstrated with range of motion and stability testing.  Increased pain and decreased strength occurred with repetitive motion.  Motor strength testing was 4/5.  The Veteran performed a one-quarter squatting maneuver, but had difficulty and severely increased pain with rising from the squatting position.  His gait was steady.  Although the Veteran presented to the examination with his cane, he did not utilize it when walking.  The clinical examination revealed a diagnosis of traumatic injury to the left knee with DJD and instability.  The examiner identified pain as the major functional impairment due to these diagnoses and noted that the Veteran had additional functional impairments secondary to pain, weakness, and a lack of endurance following repetitive use.

A February 2008 VA joints examination report includes the Veteran's report of left knee pain, instability, and stiffness.  The Veteran denied any weakness, effusions, or episodes of dislocation, subluxation, or locking.  Flare ups of his symptomatology occurred weekly.  He reported that he was unable to do anything during a flare up until his pain subsided.  According to the Veteran, he was able to stand for more than one hour, but less than three hours, and was able to walk more than 1/4 of a mile, but less than one mile.  The physical examination revealed that the Veteran walked with a normal gait.  He demonstrated left knee flexion to 140 degrees, with pain beginning at 100 degrees, and left knee extension to zero degrees.  There were no additional limitations of motion on repetitive use.  Specifically, the examiner noted that there was no increase in pain, weakness, fatigue, incoordination, or a lack of endurance after three repetitive motions.  There was no evidence of ankylosis of the joint.  The examiner noted the presence of crepitus and painful motion of the left knee, but no evidence of patellar or meniscus abnormality, instability, or grinding.  His left knee was stable.  The Lachman's and McMurray's tests were negative.  The left knee was not ankylosed.  

The 2008 examiner diagnosed the Veteran with instability of the left knee and DJD of the left knee, post operative.  He noted that the Veteran had retired from his employment as a security supervisor due to a spine injury and a broken leg.  The effects of the Veteran's disability on his daily activities ranged from mild to moderate, and it prevented his participation in sports and exercise.  

In November 2010, the Veteran underwent a VA examination.  During the physical examination, the Veteran was noted to have some muscular weakness in the left quadriceps area, but no obvious muscle atrophy.  His legs were equal and there was no lack of coordination.  The examiner did not observe any deficits in weight bearing, balance, or propulsion.  

Analysis

Based on the above, the Board finds that a disability rating in excess of 20 percent for left knee instability is not warranted.  At no point during the appeal does the Veteran's left knee manifest severe recurrent or lateral instability.  While the Veteran has reported instability and giving way of his left knee, he has consistently denied episodes of dislocation or recurrent subluxation of the joint.  Moreover, the multiple VA examination reports of record show that objective drawer signs, McMurray, and Lachman's testing were negative for evidence of instability.  There is no objective evidence of incoordination.  Although the December 2002 and April 2005 VA examinations revealed objective evidence of pain with instability testing, the December 2002 and the April 2005 examiners essentially determined that the Veteran's left knee instability was, at most, moderate in severity.  Additionally, the Board highlights that the February 2008 VA examination was negative for objective evidence of any meniscus abnormality or instability.  The February 2008 VA examiner characterized the Veteran's left knee disability as stable.  Essentially, the preponderance of the evidence does not show that the Veteran's left knee instability is of such a severity as to constitute severe recurrent subluxation or lateral instability.  Accordingly, the next-higher 30 percent rating for left knee instability is not warranted under Diagnostic Code 5257.  

As mentioned above, the Veteran is also currently receiving a 10 percent rating pursuant to Diagnostic Code 5010 for arthritis in the left knee.  However, a higher separate rating for arthritis is not warranted.  A higher rating under this diagnostic code is not warranted as there is no X-ray evidence of involvement of 2 or more major joints or 2 or more major joint groups with occasional incapacitating exacerbations.

Similarly, a higher rating for arthritis is not warranted under Diagnostic Codes 5260 or 5261 for limitation of motion, as the Veteran's left knee flexion was not limited to 30 degrees and his left knee extension was not limited to 15 degrees at any time during the period on appeal.  Indeed, the Veteran has demonstrated left knee flexion to at least 90 degrees and left knee extension to zero degrees, both including pain.  The objective evidence shows that although the Veteran experienced some limitation of motion in his left knee, this limitation did not rise to the level necessary for compensable ratings, let alone ratings in excess of 10 percent, under Diagnostic Code 5260 and Diagnostic Code 5261.

The Board observes that the 10 percent rating separately assigned earlier for arthritis of the left knee under Diagnostic Code 5010 contemplates the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance.  In fact, Diagnostic Code 5003 for rating degenerative arthritis mandates that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or painful motion.  Accordingly, application of the DeLuca factors and the provisions of 38 C.F.R. §§ 4.40 and 4.45 in this case do not support the grant of any higher ratings for the left knee disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered whether separate or increased ratings are warranted under other diagnostic codes pertaining to knee disabilities that would afford the Veteran a higher rating; however, there is no evidence of ankylosis of the knee to warrant a rating under Diagnostic Code 5256; no dislocated semilunar cartilage with frequent locking pain and effusion to warrant a rating under Diagnostic Code 5258; no evidence of malunion or nonunion of the tibia and fibula to warrant a rating under Diagnostic Code 5262 for impairment of the tibia and fibula; and no evidence of acquired or traumatic genu recurvatum to warrant a rating under Diagnostic Code 5263.

The Board acknowledges that Diagnostic Code 5259, for symptomatic removal of cartilage, may be applicable in this case since the Veteran underwent a meniscectomy.  Diagnostic Code 5259 provides that a separate 10 percent rating may be assigned when the knee remains symptomatic.  In this case, the Veteran's primary reported symptoms are pain and instability, which are contemplated in the ratings he receives based on arthritis with a noncompensable limitation of motion and lateral instability.  The Board concludes that to assign a separate rating under Diagnostic Code 5259 would constitute "pyramiding" as the Veteran would essentially be getting double ratings that compensate for his left knee pain and instability.  See 38 C.F.R. § 4.14.  That is, his current 10 percent rating under Diagnostic Code 5010 for arthritis has already awarded him for the limitation of motion due to pain.  The separate 20 percent rating under Diagnostic Code 5257 provides compensation for his left knee instability.  Similarly, the rating under Diagnostic Code 5259 would also be based on pain and/or instability.  Because pyramiding is precluded by regulation, a separate rating under Diagnostic Code 5259 is not warranted.

The objective evidence also reflects that the Veteran has residual scars of the left knee.  Thus, the Board has considered whether the Veteran is entitled to a separate compensable rating for the surgical scars on his left knee, but finds no evidence in this regard.  During the pendency of the appeal, the regulations for rating scars were amended for applications received on or after October 23, 2008.  73 Fed. Reg. 54,708 (Sep. 23, 2008).  The Veteran's claim for service connection was filed in August 2002, before the new scar regulatory criteria became effective, such that the former rating criteria apply here.  Pertinent skin disability criteria provide that a compensable disability rating is warranted for a scar that is deep or that causes limited motion in an area or areas exceeding 6 square inches (39 square centimeters) (Diagnostic Code 7801); for a superficial scar that does not cause limited motion but which covers an area of 144 square inches (929 sq. cm.) or greater (Diagnostic Code 7802); for an unstable, superficial scar (Diagnostic Code 7803); for a superficial scar that is painful on examination (Diagnostic Code 7804); or for a scar that causes limitation of function of the affected part (Diagnostic Code 7805).  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2002).

Notably, the October 1999 VA examination revealed a 4 cm left knee scar and the December 2002 VA examination showed 1 cm. linear scars to the upper medial aspect and the lower lateral aspect of the left knee.  These scars were with no adherence.  There is no indication the scars cause limitation of function of the affected part.  Moreover, limitation of motion is already considered in evaluating the overall left knee disability.  As such, there is no possibility that the Veteran's left knee scars warrant a compensable rating under any of the provisions of Diagnostic Codes 7801 to 7805.

With respect to his claims, the Board has also considered the statements of the Veteran and that higher ratings are warranted for his service-connected left knee disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of any disorder pursuant to the appropriate diagnostic codes.

Such competent evidence concerning the nature and extent of the Veteran's knee disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Based on the evidence, as discussed herein, the Board finds that a rating in excess of 20 percent for left knee instability and a rating in excess of 10 percent for left knee arthritis is not warranted.

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating.  The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board then must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above for the knee.  The Veteran's left knee disabilities were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why higher ratings were not warranted for his left knee.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's knee disability picture includes exceptional factors.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted for the left knee disability.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, at the February 2008 VA examination, he reported that he was retired.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

A disability rating in excess of 20 percent for instability of the left knee is denied.

A disability rating in excess of 10 percent for arthritis of the left knee is denied.


REMAND

Unfortunately, a remand is required with respect to the claim for TDIU benefits.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

As indicated in the introduction, the Board has included TDIU as an issue on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that TDIU is part and parcel to a claim for an increased rating when the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which the increased rating is sought.  Id. at 445.  Here, the Veteran indicated in a December 2010 statement that he submitted a letter from his physician to SSA regarding his ability to live and move around.  The evidence of record also includes the November 2010 VA aid and attendance examination report, in which the VA examiner essentially opined that the Veteran was unable to perform heavy or light work due to, at least in part, his knees.  Accordingly, the Board finds that the Veteran and the evidence of record have reasonably raised the issue of entitlement to TDIU.  However, appellate review of the TDIU element of the Veteran's claims at this time would be premature.  In this regard, the Veteran should be sent a VCAA notice letter regarding the TDIU element of his claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate TDIU.  The notice should also indicate what information or evidence should be provided by the Veteran, to include a formal application form and an employment information form, and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, this letter should be compliant with Dingess v. Nicholson, 19 Vet. App. 473 (2006), by including information on how VA determines disability ratings and effective dates, keeping in mind that TDIU is part of an increased rating claim.

The Board notes that a TDIU may be assigned under 38 C.F.R. § 4.16(a) if the Veteran satisfied two requirements.  First, the Veteran must meet a minimum percent rating.  If he has one service-connected disability, it must be rated at 60 percent or more.  If he has two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  Second, the Veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where a Veteran fails to meet these criteria, he may found totally disabled on an extraschedular basis.  38 C.F.R. § 4.16(b).  In order to be considered for TDIU on an extraschedular basis, the matter must first be referred to the Director, Compensation and Pension Service.  To qualify, the Veteran must still show that he is unable to secure and follow substantially gainful employment as a result of his service-connected disability or disabilities.  Id.

At present, the Veteran is only service-connected for left knee instability, rated as 20 percent disabling, and left knee arthritis, rated as 10 percent disabling.  The combined rating for these service-connected disabilities is 30 percent.  The Veteran's service-connected disabilities therefore do not presently satisfy the minimum percentage requirements set forth in 38 C.F.R. § 4.16(a).  Given the Veteran's assertions and the medical evidence indicating that he is unemployability due to his knee, however, the Board finds that referral for consideration of assignment of TDIU on an extraschedular basis may be warranted in accordance with 38 C.F.R. § 4.16(b).  In order to address this possibility, fulfillment of VA's duty to assist appears to require further development, including a medical examination and opinion, and/or a social and industrial survey.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter should explain what information or evidence (medical or lay) is necessary to substantiate the TDIU element of the Veteran's claim.  It should indicate the information and evidence that is to be provided by the Veteran, including a formal application form and an employment information form, and that VA will attempt to obtain on his behalf.  It also should include information concerning the assignment of disability ratings and effective dates, keeping in mind that TDIU is part of an increased rating claim.

2.  Obtain and associate with the claims file any additional pertinent records identified by the Veteran during the course of the Remand.

3.  After completion of the above development, undertake any further development deemed necessary, to include ordering a VA examination(s) and opinion and/or a social and industrial survey.

4.  Thereafter, consider whether a TDIU under 38 C.F.R. § 4.16 is warranted.  Specifically, consider whether referral to the Director, Compensation and Pension Service is warranted for extraschedular consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


